Citation Nr: 1741096	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-24 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUES

1.  Entitlement to an effective date earlier than May 13, 2009 for the award of service connection for the residual disability from in-service cold injuries of the bilateral upper extremities.  

2.  Entitlement to an effective date earlier than May 13, 2009 for the award of service connection for the residual disability from in-service cold injuries of the bilateral lower extremities.  

3.  Entitlement to an effective date earlier than March 14, 2012 for the award of a total disability evaluation based on individual unemployability.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

The Veteran and His Daughter


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1953 to February 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In July 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The appeal initially included service-connection claims for disorders of the Veteran's right knee, lower back, right foot, and bilateral ankles.  However, he withdrew these issues by limiting his appeal to the issue of entitlement to an effective date prior to May 13, 2009 for the award of service connection for the residual disability from in-service cold injuries of the bilateral upper and lower extremities on his August 2013 substantive appeal.  These issues are not before the Board for appellate review.  See 38 U.S.C.A. § 7105(d)(3).

The RO characterized the issue on appeal as entitlement to an effective date earlier than May 13, 2009 for the award of service connection for the residual disability from in-service cold injuries of the bilateral upper and lower extremities as a single issue.  However, in light of the different facts and circumstances surrounding the Veteran's service-connection claims for his upper extremities and his lower extremities, the Board has bifurcated the Veteran's claim into separate claims of entitlement to an effective date earlier than May 13, 2009 for the award of service connection for the residual disability from in-service cold injuries of the bilateral upper extremities and entitlement to an effective date earlier than May 13, 2009 for the award of service connection for the residual disability from in-service cold injuries of the bilateral lower extremities as reflected on the title page.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an effective date earlier than March 14, 2012 for the award of the award of a total disability evaluation based on individual unemployability (TDIU) is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran's initial service-connection claim for the residual disability from in-service cold injuries of the bilateral upper extremities was received by VA on May 13, 2009; no prior claim was received by the RO.

2.  The Veteran's initial service-connection claim for the residual disability from in-service cold injuries of the bilateral lower extremities was received by VA on April 28, 1976; no prior claim was received by the RO.

3.  In June 1976 and November 1976, in connection with the Veteran's initial service-connection claim for the residual disability from in-service cold injuries of the bilateral lower extremities, the Veteran provided sufficient information to permit a meaningful inquiry of the service department to corroborate an alleged in-service frostbite.

4.  Morning reports received in May 13, 2009, in part, formed the basis of the grant of service connection for the residual disability from in-service cold injuries of the bilateral lower extremities in the June 2010 rating decision on appeal.


CONCLUSIONS OF LAW

1.  The criteria for an effective earlier than May 13, 2009 for the award of service connection for the residual disability from in-service cold injuries of the bilateral upper extremities have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2017).  

2.  The criteria for an effective date of April 28, 1976, but no earlier, for the award of service connection for the residual disability from in-service cold injuries of the bilateral lower extremities have been met.  38 U.S.C.A. § 5107, 5110 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, 7105; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Although the VCAA applies to the Veteran's claims for earlier effective dates, the issue on appeal stems from a disagreement with the initial effective date assigned following the grant of service connection.  Once service connection is granted, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also VAOPGCPREC 8-2003 (December 22, 2003).  Therefore, the Veteran has received all required notice in this case for the effective date issues, such that there is no error in the content or timing of VCAA notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (noting that an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran. 

With respect to the duty to assist, the Board finds that all necessary development of the downstream earlier effective date claims has been accomplished and therefore appellate review of these claims may proceed without prejudicing the Veteran.  Resolution of this issue ultimately turns on when the Veteran filed his initial service-connection claims, so no retroactive VA medical opinion is needed to fairly decide this issue.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. 
§ 3.159(c)(4)(A)-(C); Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past).  

Law and Analysis

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of an application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Furthermore, the effective date based on the submission of new and material evidence received after a final disallowance is the date of receipt of a new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  However, the regulations allow for the assignment of retroactive benefits when the new and material evidence in question consists of newly identified or associated service department records.

Pursuant to 38 C.F.R. § 3.156(c), newly discovered service department records can serve as a basis for providing an earlier effective date.  That is, 38 C.F.R. § 3.156(c)(1) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  In this way, when 38 C.F.R. § 3.156(c) is invoked, "the original claim is not just re-opened, it is reconsidered and serves as the date of the claim and the earliest date for which benefits may be granted."  Vigil v. Peake, 22 Vet. App. 63, 66-67 (2008); see also, Mayhue v. Shinseki, 24 Vet. App. 273, 279 (2011).  

The procedural history of this case is pertinent.  The Veteran filed his original service-connection claim for frozen feet on April 28, 1976.  His service treatment records and service personnel records were unavailable and presumed to have been destroyed during a fire at the National Personnel Records Center (NPRC) in 1973.  Yet the RO's January 1977 denial of that claim cited the lack of diagnosis for a current condition at a June 1976 VA examination rather than the lack of evidence to substantiate an in-service injury.  The Veteran did not appeal the January 1977 rating decision and it became final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103. 

The Veteran applied to reopen his claim in December 1986, submitting a December 1986 opinion from Dr. SDW regarding frozen feet that also did not include any diagnosis for the Veteran's problems with his feet.  The RO responded by notifying him of the need for new and material evidence sufficient to open his claim in February 1987.  In response, the Veteran submitted lay statements in support of his claim in May 1987, and the RO denied the claim again in August 1987.  The Veteran initiated an appeal with a September 1987 notice of disagreement.  

During the pendency of that appeal, the RO issued further rating decisions in September 1987, September 1988, and November 1988.  In the September 1987 rating decision, the RO cited the lack of diagnosis for a current condition, but further cited the lack of evidence substantiating an in-service cold injury.  Following a January 1988 VA examination, the RO issued the September 1988 rating decision.  The September 1988 rating decision conceded the diagnosis for peripheral vascular disease of the left lower extremities based on a Doppler study done at the January 1988 VA examination.  The November 1988 rating decision reviewed an October 1988 statement by Dr. BEM referring to difficulty with the Veteran's feet, but failing to cite a diagnosis for those difficulties.  The evidence of record at the time also included an October 1987 VA treatment record showing diagnosis for peripheral vascular disease in the Veteran's feet.   

The Board ultimately denied the Veteran's December 1986 claim in a February 1990 decision.  The Veteran did not appeal the Board's February 1990 decision to the Court of Appeals for Veterans Claims.  He also did not file a motion to vacate, a motion for reconsideration, or a motion to revise the decision based on clear and unmistakable error.  As such, the February 1990 Board decision became final.  38 U.S.C.A. § 7105, 38 C.F.R. § 20.1100.  

Following the Board's final decision in February 1990, the Veteran immediately filed to reopen his claim later that month.  The RO denied the claim again in May 1990, citing a lack of new and material evidence.  In July 1990, the Veteran filed a further statement from Dr. BEM reflecting diagnosis for peripheral vascular disease in his feet.  The RO reviewed this evidence in an August 1990 rating decision, continuing the denial of service connection for frozen feet.  The Veteran did not appeal the May 1990 and August 1990 rating decisions, and they became final.  See 38 C.F.R. §§ 3.156, 20.302, 20.110.  

The Veteran finally filed the May 13, 2009 service-connection claims on appeal, this time including his upper extremities.  Shortly thereafter, the RO received morning reports from the Veteran's unit in Alaska, reflecting that the Veteran had in fact been assigned to quarters in January 1954 and February 1954 as he appeared on the list of sick or injured service members.  The RO initially denied the service-connection claim in a July 2009 rating decision, and then reviewed the claim again in the June 2010 rating decision on appeal following the Veteran's submission of additional private treatment records.  In the June 2010 rating decision, the RO awarded service connection for the residual disability of from in-service cold injuries in each extremity, and assigned a 30 percent evaluation for each extremity effective the Veteran's May 13, 2009 date of claim.  

Although the January 1977 rating decision, February 1990 Board decision, May 1990 rating decision, and August 1990 rating decision are all final, VA is still obligated to reconsider the original claim when relevant service department records are received.  In this case, the Veteran has submitted service department records that existed and had not been associated with the claims file when VA first decided the claim, specifically the morning reports received in May 2009.  

The RO's June 2010 grant of service connection conceded both a current diagnosis and evidence sufficient to verify in-service exposure to extremely cold temperatures.  As the RO had already conceded evidence of a current diagnosis for peripheral vascular disease in the September 1988 rating decision, the remaining element necessary for the grant of service connection at the time of the June 2010 rating decision must be the evidence related to the in-service frostbite injuries.  While the RO cited several documents already of record in conceding in-service exposure to extremely cold temperatures (a certificate of achievement based on the Veteran's participation in Operation North Star received in November 1976, the April 1954 orders received in November 1976, the February 1954 letter the Veteran wrote to his wife submitted in February 1990, and lay statements received in May 1987 and October 1987), the RO also cited the newly received morning reports.  

The morning reports clearly fit 38 C.F.R. § 3.156(c)(1)'s description of official service department records that existed and had not been associated with the claims file when VA first denied the claim in January 1977.  Additionally, the Veteran provided sufficient information for VA to identify and obtain the morning reports from the service department in June 1976 and November 1976 by providing information regarding his unit assignment when requested.  38 C.F.R. § 3.156(c)(2).  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the morning reports trigger reconsideration of the Veteran's April 28, 1976 original service-connection claim for his bilateral lower extremities.  

Under 38 C.F.R. § 3.156(c)(3), an award made based all or in part on additional service department records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  In this case, the evidence indicates that the Veteran met the criteria for service connection for since April 28, 1976 (the date his original service-connection claim for his bilateral lower extremities was received).  

In this regard, the Board is cognizant that the evidence of record does not include a diagnosis for peripheral vascular disease until October 1987.  However, at the time of that diagnosis, the Veteran reported symptoms of his feet staying cold all of the time and cramping.  Importantly, the Veteran reported identical symptomatology to the June 1976 VA examiner, complaining of feet that stay cold and cramps in his feet and lower legs.  Although, the June 1976 VA examination, December 1986 private opinion by Dr. SDW, and October 1988 private opinion by Dr. BEM do not include diagnosis for cold injury pathology, the Board observes that "it is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010).  

Here, there is an October 1987 VA treatment record diagnosing peripheral vascular disease in the Veteran's feet, noting that the condition may be due to previous frozen feet; the physician rendered that determination based on symptomatology that the Veteran credibly and consistently reported experiencing throughout the relevant appellate period.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Significantly, the Doppler study done by the January 1988 VA examiner to diagnose peripheral vascular disease was not conducted by either the June 1976 VA examiner or Dr. BEM in October 1988.  Accordingly, in light of the Veteran's consistent reports of experiencing symptomatology and manifestations later attributed by competent medical evidence to peripheral vascular disease of the bilateral lower extremities as a residual disability of in-service cold injuries, the Board finds that, at the very least, the evidence is in a state of relative equipoise as to whether the Veteran's cold injury residuals existed at the time of his initial application for benefits on April 28, 1976.  See 38 C.F.R. § 3.400.  In such a circumstance, the Veteran must prevail.  See 38 U.S.C. A. § 5107; 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, an effective date of April 28, 1976 is warranted for service connection for the residual disability from in-service cold injuries of the bilateral lower extremities.  

Notably, this finding cannot apply to the Veteran's upper extremities, as none of the Veteran's earlier claims sought service connection for his upper extremities.  He has never filed a service-connection claim related to his upper extremities prior to the May 13, 2009 claim on appeal.  The effective date of an evaluation and award of compensation based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of an application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Therefore, there can be no effective date prior to May 13, 2009 for the award of service connection for the residual disability from in-service cold injuries of the bilateral upper extremities.  


ORDER

Entitlement to an effective earlier than May 13, 2009 for the award of service connection for the residual disability from in-service cold injuries of the bilateral upper extremities is denied.  

Entitlement to an effective date earlier than April 28, 1976, for the award of service connection for the residual disability from in-service cold injuries of the bilateral lower extremities is granted, subject to the provisions governing the award of monetary benefits.  


REMAND

Finally, in an April 2013 statement, the Veteran attempted to appeal the RO's December 2012 rating decision with regard to the effective date assigned for TDIU.  To date, a statement of the case (SOC) still has not been issued.  Therefore, a remand is required to issue a SOC for this issue.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  

Accordingly, the case is REMANDED for the following action:


(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should issue a SOC that addresses the issue of entitlement to an effective date earlier than March 14, 2012 for the award of TDIU.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that this particular issue will not be returned to the Board for appellate consideration following the issuance of the SOC unless he perfects his appeal.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


